SPECIAL RETENTION AWARD-FORM A
RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
A. The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.
B. Participant is to render valuable services to the Corporation (or any Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Class A Common Stock to Participant under the Plan.
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. Each
restricted stock unit that vests hereunder shall entitle Participant to one
share of the Corporation’s Class A Common Stock on the designated issuance date.
The number of shares of Class A Common Stock underlying the awarded restricted
stock units, the applicable vesting requirements for those units and the
underlying shares and the issuance dates for the shares that vest are set forth
in the Award Summary below. The remaining terms and conditions governing the
Award are set forth in the remainder of this Agreement.
AWARD SUMMARY

     
Participant:
   
 
   
Award Date:
   
 
   
Number of Shares
Subject to Award:
  «Shares» shares of Class A Common Stock (the “Shares”)
 
   
Vesting Schedule:
  The Shares shall vest in a series of successive equal monthly installments
over the period of Participant’s continued Service as
follows:____________________________. Such Service-vesting schedule shall
constitute the “Normal Vesting Schedule.” However, the Shares may vest on an
accelerated basis in accordance with the applicable provisions of Paragraph 3(b)
or Paragraph 5 of this Agreement.

 



--------------------------------------------------------------------------------



 



     
Issuance Schedule:
  Each Share in which Participant vests in accordance with the applicable
provisions of the Normal Vesting Schedule will become issuable on the date (the
“Issuance Date”) upon which occurs the earliest of the following: (i) the date
of the Participant’s cessation of Service, (ii) the closing date of a Change in
Control or (iii) the issuance date determined for that Share in accordance with
the following schedule based on the period during which that Share vests in
accordance with the Normal Vesting Schedule:

      Vesting Period   Issuance Date

     
 
  The actual issuance of the Shares shall be subject to the Corporation’s
collection of all applicable Withholding Taxes and shall be effected on the
applicable Issuance Date or as soon as administratively practicable thereafter,
but in no event later than (A) the fifteenth (15th) day of the second calendar
month following an Issuance Date triggered by Participant’s cessation from
Service or a Change in Control or (B) with respect to an Issuance Date
determined under the clause (iii) issuance schedule above, the fifteenth (15th)
day of the third calendar month following the close of the Corporation’s fiscal
year in which the applicable vesting period for those Shares commences. Any
Issuance Date under this Agreement shall in all events be effected within the
applicable short-term deferral period under Code Section 409A. The Shares which
vest on an accelerated basis pursuant to Paragraph 3(b) or Paragraph 5 of this
Agreement shall be issued in accordance with the provisions of the applicable
paragraph. The applicable Withholding Taxes shall be collected pursuant to the
procedures set forth in Paragraph 7 of this Agreement.

          2. Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death shall be transferred to Participant’s designated beneficiary
or beneficiaries of this Award or, in the absence of such designated
beneficiaries, pursuant to the provisions of Participant’s will or the laws of
inheritance. Participant may make a beneficiary designation with respect to this
Award at any time by filing the appropriate form with the Plan Administrator or
its designate.

2



--------------------------------------------------------------------------------



 



          3. Cessation of Service.
               (a) Except as otherwise provided in Paragraph 3(b) below,
Participant shall not vest in any additional Shares following his cessation of
Service. Accordingly, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award will be
immediately cancelled with respect to those unvested Shares, and the number of
restricted stock units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units, and those Shares shall cease to be subject to this Award.
               (b) Should Participant cease Service prior to the completion of
the Normal Vesting Schedule by reason of death, then all of the unvested Shares
at the time subject to this Award shall immediately vest, and those Shares,
together with any other unissued Shares in which Participant is vested under
this Agreement at such time, shall be issued to the Participant’s estate or his
designated beneficiaries upon the Participant’s death or as soon as
administratively practicable thereafter, but in event later than the fifteenth
(15th) day of the second calendar month following the date of Participant’s
death or (if later) the last day of the applicable short-term deferral period
under Code Section 409A.
          4. Stockholder Rights.
               (a) The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until Participant becomes the record holder of those
Shares following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.
               (b) Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable other than in shares of
Class A Common Stock, be declared and paid on the Corporation’s outstanding
Class A Common Stock in one or more calendar years during which Shares remain
subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares had such Shares been issued and outstanding and
entitled to that dividend or distribution. As the Shares subsequently vest in
one or more installments hereunder, the phantom dividend equivalents credited to
those Shares in the book account shall vest, and those vested phantom dividend
equivalents shall be distributed to Participant (in cash or such other form as
the Plan Administrator may deem appropriate in its sole discretion) concurrently
with the issuance of the vested Shares to which they relate. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution. In no event shall any phantom dividend
equivalents vest or become distributable unless the Shares to which they relate
vest in accordance with the terms of this Agreement.
          5. Change in Control. Should a Change in Control be effected during
the period of Participant’s Service and at a time when one or more unvested
Shares remain subject to this Award, then Participant shall, immediately prior
to the closing of that Change in Control

3



--------------------------------------------------------------------------------



 



transaction, vest in all those unvested Shares. The Shares that so vest,
together with any other vested but unissued Shares at the time subject to this
Award, shall be converted into the right to receive for each such Share the same
consideration per share of Class A Common Stock payable to the other holders of
such Class A Common Stock in consummation of the Change in Control. Such
consideration shall be distributed at the same time as such stockholder
payments, but in no event shall such distribution to Participant be completed
later than the fifteenth (15th) day of the second calendar month following the
effective date of that Change in Control. Each distribution made under this
Paragraph 5 shall be subject to the Corporation’s collection of the applicable
Withholding Taxes. This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Adjustment in Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts credited to Participant’s
book account under Paragraph 4(b) in connection with the transaction, and the
determination of the Plan Administrator shall be final, binding and conclusive.
However, in the event of a Change of Control, the adjustments (if any) shall be
made in accordance with the applicable provisions of Section 13.8 of the Plan
governing Change of Control transactions. Notwithstanding the above, the
conversion of any convertible securities of the Corporation shall not be deemed
to have been effected without the Corporation’s receipt of consideration.
          7. Withholding Taxes.
               (a) The Corporation shall collect the Withholding Taxes with
respect to each distribution of phantom dividend equivalents by withholding a
portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld.
               (b) The Corporation shall collect the applicable Withholding
Taxes with respect to all Shares which vest and become issuable pursuant to the
provisions of this Agreement through the following automatic share withholding
method:
     • On the applicable issuance date, the Corporation shall withhold, from the
vested Shares otherwise issuable to Participant at that time, a portion of those
Shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of Shares which
the Corporation shall be required to so withhold shall not exceed in Fair

4



--------------------------------------------------------------------------------



 



Market Value (other than by reason of the rounding up of any fractional share to
the next whole Share) the amount necessary to satisfy the Corporation’s required
tax withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Participant hereby expressly authorizes the
Corporation to withhold any such additional fractional Share that is needed to
round up the Share withholding to the next whole Share, with the Fair Market
Value of that additional fractional Share to be added to the amount of taxes
withheld by the Corporation from his or her wages for the calendar year in which
the issuance date occurs, and to report that additional tax withholding as part
of his or her W-2 tax withholdings for such year.
               (c) Notwithstanding the foregoing provisions of this Paragraph 7,
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting of the Shares
or any other amounts payable hereunder (the “Employment Taxes”) shall in all
events be collected from the Participant no later than the last business day of
the calendar year in which the Shares or other amounts vest hereunder.
Accordingly, to the extent the applicable issuance date for one or more vested
Shares or the distribution date for such other amounts is to occur in a year
subsequent to the calendar year in which those Shares or other amounts vest, the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest, deliver to the Corporation a check
payable to its order in the dollar amount equal to the Employment Taxes required
to be withheld with respect to those Shares or other amounts. The provisions of
this Paragraph 7(c) shall be applicable only to the extent necessary to comply
with the applicable tax withholding requirements of Code Section 3121(v).
               (d) Except as otherwise provided in Paragraph 5 or this
Paragraph 7, the settlement of all restricted stock units which vest under the
Award shall be made solely in shares of Class A Common Stock. No fractional
share of Class A Common Stock shall be issued pursuant to this Award, and any
fractional share resulting from any calculation made in accordance with the
terms of this Agreement shall be rounded down to the next whole share of Class A
Common Stock.
          8. Compliance with Laws and Regulations. The issuance of shares of
Class A Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such issuance.
          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices or shall be effected by
properly addressed electronic mail delivery. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
most recent address then on file for Participant in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal or
electronic

5



--------------------------------------------------------------------------------



 



delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
          10. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant and the legal representatives, heirs and legatees of Participant’s
estate and any beneficiaries of the Award designated by Participant.
          11. Code Section 409A
               (a) It is the intention of the parties that the provisions of
this Agreement shall comply with the requirements of the short-term deferral
exception to Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4). Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.
               (b) If and to the extent this Agreement may be deemed to create
an arrangement subject to the requirements of Code Section 409A, then the
following provisions shall apply:
          • No shares of Class A Common Stock or other amounts which become
issuable or distributable under this Agreement by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
until the date of Participant’s Separation from Service or as soon thereafter as
administratively practicable, but in no event later than the fifteenth day of
the second calendar month following the date of such Separation from Service.
          • No shares of Class A Common Stock or other amounts which become
issuable or distributable under this Agreement by reason of Participant’s
Separation from Service shall actually be issued or distributed to Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of such Separation from Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the

6



--------------------------------------------------------------------------------



 



month immediately following the date the Corporation receives proof of
Participant’s death.
          • No amounts that vest and become payable under Paragraph 5 of this
Agreement by reason of a Change in Control shall be distributed to the
Participant at the time of such Change in Control, unless that transaction also
qualifies as a change in control event under Code Section 409A and the Treasury
Regulations thereunder. In the absence of such a qualifying change in control,
the distribution shall not be made until the earlier of (i) the date of
Participant’s Separation from Service or (ii) the applicable Issuance Date
determined pursuant to the issuance date schedule set forth in Paragraph 1 of
this Agreement for the Shares to which those amounts relate or as soon as
administratively practicable following the earlier of such dates, but in no
event later than the fifteenth (15th) day of the second calendar month following
that date, subject, however, to any required deferral pursuant to the preceding
paragraph.
          12. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award. To the
extent there is any conflict between the provisions of this Agreement and
Participant’s existing employment agreement with the Corporation, the provisions
of this Agreement shall be controlling, and none of the special vesting
acceleration/continuation provisions of that employment agreement shall be
applicable to this Award, and this Award shall not be deemed to be a New Equity
Award for purposes of those provisions. Accordingly, the vesting of this Award
shall be governed solely by the express terms and conditions of this Agreement.
In addition, this Agreement and the Award evidenced hereby shall not be subject
to the pro-rata vesting provisions of the Corporation’s Senior Executive
Severance Pay Plan, and those provisions shall not afford any additional vesting
to Participant other than the vesting provided by the express terms and
conditions of this Agreement.
          13. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          14. Participant Acceptance. The Participant must accept the terms and
conditions of this Agreement either electronically through the electronic
acceptance procedure established by the Corporation or through a written
acceptance delivered to the Corporation in a form satisfactory to the
Corporation. In no event shall any shares of Class A Common Stock be issued
under this Agreement in the absence of such acceptance.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

            APOLLO GROUP, INC.
      By:           Title:           

8



--------------------------------------------------------------------------------



 



         

APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall have the meaning assigned to such term in
Section 3.1(e) of the Plan.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          H. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt the Plan.
          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          J. Fair Market Value per share of Class A Common Stock on any relevant
date shall be the closing price per share of such Class A Common Stock on the
date in question on the Stock Exchange serving as the primary market for the
Class A Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
          K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 



--------------------------------------------------------------------------------



 



          L. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          M. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          N. Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended or restated from time to time.
          O. Plan Administrator shall mean the Compensation Committee of the
Board acting in its capacity as administrator of the Plan.
          P. Separation from Service shall mean Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. Participant shall be deemed to have terminated employment for such
purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services he rendered as an Employee during the immediately
preceding thirty-six (36) months (or such shorter period for which he may have
rendered such services). Any such determination as to Separation from Service
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.
          Q. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee.
However, Participant shall, for purposes of the vesting provisions of this
Agreement, be deemed to cease Service immediately upon the occurrence of the any
of the following events: (i) Participant no longer performs services in an
Employee capacity for the Corporation (or any Parent or Subsidiary) or (ii) the
entity for which Participant renders services in an Employee capacity ceases to
remain a Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity or (iii) if
Participant is employed on the Award Date in a capacity other than (or in
addition to) a faculty member, Participant ceases to remain employed in that
capacity and is accordingly employed by the Corporation (or any Parent or
Subsidiary) solely in the capacity of a faculty member. Service as an Employee
shall not be deemed to cease during a period of military leave, sick leave or
other personal leave approved by the Corporation; provided, however, that except
to the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period Participant is
on a leave of absence.
          R. Shares shall mean the shares of Class A Common Stock which may vest
and become issuable under the Award pursuant to the terms of this Agreement.
          S. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

 



--------------------------------------------------------------------------------



 



          T. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          V. Withholding Taxes shall mean the (i) the employee portion of the
federal, state and local employment taxes required to be withheld by the
Corporation in connection with the vesting of the shares of Class A Common Stock
under the Award, any phantom dividend equivalents relating to those shares and
any other amounts payable with respect to those shares and (ii) the federal,
state and local income taxes required to be withheld by the Corporation in
connection with the issuance of those vested shares and the distribution of any
phantom dividend equivalents relating to such shares and any other amounts
payable with respect to those shares.

 